Citation Nr: 0327546	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  02-14 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) and major depression.

2.  Entitlement to service connection for syphilis.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel




INTRODUCTION

The veteran had active service from September 1976 to 
December 1978.

This appeal arises from rating decisions of the Chicago, 
Illinois Regional Office (RO).  The veteran testified before 
the undersigned member of the Board at a May 2003 Travel 
Board hearing.  The veteran has raised the issue of 
entitlement to service connection for human immunodeficiency 
virus (HIV) infection; however, as this issue has not been 
developed or certified on appeal it is referred to the RO for 
appropriate consideration.


REMAND

The veteran's claim is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of 
America v. Secretary of the Veterans 
Affairs, as well as 38 U.S.C.A.  
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the 
disabilities at issue that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining all relevant evidence that is 
not already of record to include all 
treatment records from the Westside VA 
medical center from 1996 to the present.  
If records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  
Once obtained, all records must be 
permanently associated with the claims 
folder.

2.  The RO should contact the U.S. Army 
Liaison at the National Archives and 
Records Administration in St. Louis, 
Missouri and obtain the veteran's 
complete Official Military Personnel File 
(OMPF) to include his DA Form 20.  

3.  The RO should undertake appropriate 
steps to contact the Social Security 
Administration and obtain legible copies 
of the decision(s) concerning the 
veteran's award of SSI benefits as well 
as the records upon which all decisions 
were based.

4.  Following completion of the above 
development, the veteran should be 
scheduled for a VA psychiatric 
examination.  The claims folder must be 
made available to the examiner for review 
prior to the examination and all 
necessary testing should be accomplished.  
The examiner should render a diagnosis 
for all current psychiatric disability.  
Based on the current examination and a 
review of the entire claims folder, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that any current psychiatric disability 
was initially manifest during service or 
was permanently aggravated by the 
veteran's service.  Complete reasons and 
bases for the requested medical opinion 
must be provided as part of the report of 
examination.

5.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 U.S.C.A. § 5103 (a) and (b) to 
include the appropriate time period for 
receipt of additional information or 
evidence, the RO should review the 
expanded record and re-adjudicate the 
issues on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran should be afforded an 
opportunity to respond before the case 
is returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Additionally, if the 
veteran does not appear for a scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




